Citation Nr: 0324217	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic 
heart disease and congestive heart failure with hypertension.

3.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in New 
York, New York (RO), in which service connection was denied 
for diabetes mellitus, arteriosclerotic heart disease, 
congestive heart failure with hypertension, and obesity.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 2000, a transcript of which has been 
associated with the claims file.  By correspondence dated in 
July 2003, the veteran withdrew her request for a Travel 
Board hearing.

In addition, in July 2003, the veteran requested that her 
pending claims for entitlement to service connection for 
anxiety and urticaria be deferred until Board review of the 
subject appeal.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether a remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  The Board notes a March 2001 letter in which 
the RO explained the appellant's and VA's respective 
responsibilities under the VCAA.  In the text of that letter, 
the RO also explained the type of evidence necessary to 
substantiate her claims for benefits.  In addition, the Board 
notes the April 2003 supplemental statement of the case in 
which the RO explained what the evidence must show in order 
to substantiate her claims.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board finds that a remand in this instance is necessary.  
We note that the veteran had been afforded VA examinations in 
February and March 1998.  On each of the examination reports 
the examiner indicated that medical records had not been 
reviewed.  It also appears that the veteran's claims file was 
not reviewed.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran); see also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  

The Board also stresses that in addition to the lack of any 
review of the veteran's claims file the examiner's medical 
conclusions also lack any supporting rationale.  Under these 
circumstances, the examiner's assessments are of limited 
probative value.  Thus, the veteran should again be afforded 
a medical examination to determine the etiology of her 
claimed disorders.  

Furthermore, the veteran has indicated that she is receiving 
Social Security Administration (SSA) disability benefits due 
to diabetes, congestive heart failure, and high blood 
pressure.  While the claims file contains a copy of the SSA 
award letter, it does not contain copies of the 
administrative decision and the medical evidence that SSA 
used in adjudicating the veteran's claim for SSA disability 
benefits.  The CAVC has held that, where VA has notice that 
the veteran is receiving disability benefits from SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, the CAVC has concluded, in the case of Tetro v. 
Gober, 14 Vet. App. 110 (2000), that VA has the duty under 
the law to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from SSA.  Id. 
Accordingly, the RO should obtain a copy of any decision 
rendered by SSA, as well as the medical records that were 
considered by that agency in adjudicating the veteran's claim 
for SSA disability benefits.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence she 
may have in support of her claims.

2.  The RO should obtain from the Social 
Security Administration a copy of the 
administrative decision(s) and the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.

3.  The RO should schedule the veteran for 
appropriate VA examinations to determine the 
nature and etiology of her claimed diabetes 
mellitus, arteriosclerotic heart disease and 
congestive heart failure with hypertension, 
and obesity disorders.  The claims file 
should be made available to the examiner and 
the report should indicate whether the 
veteran's medical records were reviewed.

The examiner(s) should conduct the 
appropriate examinations of the veteran and 
provide diagnoses of any pertinent pathology 
found.

As to any disorders found, the examiner is 
requested to provide an opinion to include 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that any 
currently diagnosed disorder had its origin 
during service, pre-existed service and was 
aggravated during service, or is otherwise 
related to service, or whether such an 
etiology, aggravation, or other such 
relationship is less than likely (i.e., less 
than a 50-50 probability).  A complete 
rationale should be provided for all opinions 
offered.  

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection.  
If the benefits sought on appeal remain 
denied, the appellant should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the CAVC.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


